Exhibit 10.52

 

Summary of Compensation Arrangement between Agilent and the Non-Employee
Directors

 

As non-employee directors of Agilent, each of Robert J. Herbold, Walter B.
Hewlett, Robert L. Joss, Koh Boon Hwee, Heidi Kunz, David M. Lawrence, M.D. and
A. Barry Rand receive an annual cash retainer of $65,000 that is deferrable into
Agilent common stock, plus $75,000 value in the form of a stock option. The
Chairperson of each of the Compensation Committee and Audit and Finance
Committee receives an additional $10,000 in cash. The Chairpersons of all other
Board committees receive an additional $5,000 in cash if they do not also serve
as Chairman of the Board. Therefore, each of Dr. Lawrence, who is Chairperson of
the Compensation Committee and Ms. Kunz, who is Chairperson of the Audit and
Finance Committee, receives an additional $10,000 in cash, which is deferrable
into Agilent stock. Agilent requires that each director owns a minimum of 5,000
shares of Agilent common stock. This stock ownership level must be attained by
the later of five years from the date they were first elected to their positions
as directors or the end of fiscal year 2007.

 